           Case 1:20-cr-00126-LTS Document 174 Filed 04/22/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :           20-CR-126 (LTS)
                                                                       :
MARKEL SMALLS,                                                         :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

                                                     ORDER

                 The pretrial conference in this matter is hereby scheduled to occur as a

teleconference on April 23, 2021, at 12:00 p.m. As requested, defense counsel will be given an

opportunity to speak with his client by telephone for fifteen minutes before the pretrial

conference begins (i.e., at 11:45 a.m.); defense counsel should make sure to answer the telephone

number that was previously provided to Chambers at that time.

                 To access the teleconference, counsel should call 888-363-4734 and use access

code 1527005# and password 1473#. (Members of the press and public may call the same

number, but will not be permitted to speak during the conference.) Counsel should adhere to the

following rules and guidelines during the conference:

             1. Each party should designate a single lawyer to speak on its behalf (including
                when noting the appearances of other counsel on the telephone).

             2. Counsel should use a landline whenever possible, should use a headset instead of
                a speakerphone, and must mute themselves whenever they are not speaking to
                eliminate background noise. In addition, counsel should not use voice-activated
                systems that do not allow the user to know when someone else is trying to speak
                at the same time.

             3. To facilitate an orderly teleconference and the creation of an accurate transcript,
                counsel are required to identify themselves every time they speak. Counsel



SMALLS - ORD SCHD TELE CONF.DOCX                          VERSION APRIL 22, 2021                      1
         Case 1:20-cr-00126-LTS Document 174 Filed 04/22/21 Page 2 of 2




           4. should spell any proper names for the court reporter. Counsel should also take
              special care not to interrupt or speak over one another.

           5. If there is a beep or chime indicating that a new caller has joined while counsel is
              speaking, counsel should pause to allow the Court to ascertain the identity of the
              new participant and confirm that the court reporter has not been dropped from the
              call.

Further, all participants must identify themselves every time they speak, spell any proper names

for the court reporter, and take care not to interrupt or speak over one another. Finally, all of

those accessing the conference — whether in listen-only mode or otherwise — are reminded that

recording or rebroadcasting of the proceeding is prohibited. See Standing Order M-10-468, No.

21-MC-45 (S.D.N.Y. Jan. 19, 2021).


       SO ORDERED.


Dated: April 22, 2021                                         __/s/ Laura Taylor Swain____
       New York New York                                      LAURA TAYLOR SWAIN
                                                              United States District Judge




SMALLS - ORD SCHD TELE CONF.DOCX                  VERSION APRIL 22, 2021                            2
